         Case 2:21-mj-03601-DUTY Document 1 Filed 08/04/21 Page 1 of 1 Page ID #:1

                                                                                             ~ILE~

                                                                                   l~ AU6 -~ PM {~;0~

                                                                                    .f:~, h,~t ~rsr. c~~ r„a~~~:
                                                                                          CGS a~_~~~L~S
                                                                                   ~ ~:
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                           CASE TlUMBER

      ~N~T~9           ~Z~`tE5                                                             03b0
                             v.


                 `,                                                      DECLARATION RE
       ~~j,}~ "~• V(~L~,IGi~ ~~~E~«
                                DEFENDANT'(S).                       OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by;
in the                               District of ~/E~ f'yJ~-mac ~              on ~/v, /2~ ~o Z p
at              (]a.m. / p p.m. The offense wasTallegedly committed on or about 4c'~ Z -Z~~
in violation of Title        /'~"                   U.S.C., Sections)      3S $" 3 ~ ~ ~~Br9ndt/ l~~u Lst~r~,.
to wit:               Ev✓ /NEX~~.v

A warrant for defendant's arrest was issued by:

Bond of$                               was pset /~ recommended.

Type of Bond:

Relevant documents) on hand (attach):


I dectare under penalty of perjury that the foregoing is true and correct.

Executed on      b~           ijU~,/
                       ate


                                                                     ~T~ ~.
Signature of Agent                                           Print Name of Agent


         /~1c~ /yl~S                                                         u
Age                                                          Title




CR 52(03!20)                           DECLARATION REOUT-OF-DISTRICT WARRANT
